 

Exhibit 10.5

 

SECOND AMENDMENT TO THE AMENDED AND RESTATED UNITED STATES
TAX AGREEMENT

 

for

 

NCL CORPORATION LTD.

 

This Second Amendment (this “Amendment”) to the AMENDED AND RESTATED UNITED
STATES TAX AGREEMENT of NCL Corporation Ltd., a company organized under the laws
of Bermuda is made effective as of September 29, 2014, by Norwegian Cruise Line
Holdings Ltd., a company organized under the laws of Bermuda and the Members, as
defined in the Agreement.

 

A.           The Members and the Company entered into that certain AMENDED AND
RESTATED UNITED STATES TAX AGREEMENT on January 24, 2013 (the “Agreement”).

 

B.           The Company and the Members desire to amend the Agreement as set
forth in this Amendment.

 

NOW, THEREFORE, the Agreement shall be amended as follows:

 

1.           Tax Distributions.   Section 3(a) of the Agreement shall be amended
and restated in its entirety as follows:

 

“(a)   Generally.    The Principal Member may cause, in its sole and absolute
discretion, the Company to distribute cash to the Members. Any distributions to
the Members pursuant to this Section 3(a) generally shall be made to the Members
pro rata in accordance with their Membership Percentages, provided, however,
that the Principal Member may cause the Company to pay a dividend or make a
distribution solely to the Principal Member, as otherwise permitted by
applicable law, for such corporate or business purposes as the Principal Member
shall deem necessary or appropriate in its sole and absolute discretion. In the
event that the Company pays any dividend or makes any distribution to the
Principal Member that is not paid or made pro rata to the other Members in
accordance with their Membership Percentages, the Company shall make appropriate
adjustments to the Principal Member’s Units, Membership Percentage and Capital
Account, all as reflected on the Member Schedule maintained by the Company, in
accordance with Section 3(e) to appropriately reflect the relative economic
interests of the Members.”

 

2.           Unit Adjustments.   Section 3 shall be amended by adding a new
paragraph (e) as follows:

 

“(e) Unit Adjustments, etc.  To the extent the Company pays any dividend or
makes any distribution to the Principal Member that is not made pro rata to the
other Members in accordance with their Membership Percentages as provided in
Section 3(a), the Company shall reduce the number of Units held by the Principal
Member, with corresponding

 

1

 

 

changes to its Membership Percentage and Capital Account, based on the amount of
such dividend or distribution and the then fair market value per Unit, to
appropriately reflect the relative economic interests of the Members. To the
extent the Principal Member contributes cash or assets to the Company, the
Company shall increase the number of Units held by the Principal Member, with
corresponding changes to its Membership Percentage and Capital Account, based on
the amount of cash or the fair market value of the assets so contributed and the
then fair market value per Unit, to appropriately reflect the relative economic
interests of the Members. In each case, the Company shall make the appropriate
updates to the Member Schedule.”

 

3.           Miscellaneous.   Except to the extent set forth in this Amendment,
the Agreement remains in full force and effect. If the provisions of this
Amendment conflict with the provisions of the Agreement, then the provisions of
this Amendment shall prevail.

 

4.           Governing Law.   This Amendment shall be construed and enforced in
accordance with, and governed by, the laws of the State of Delaware.

 

5.           Counterparts.   This Amendment may be executed in any number of
counterparts, including by facsimile transmission, with the effect as if all
parties had signed the same document. All counterparts shall be construed
together and shall constitute one instrument.

 

*****

 

2

 

 

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
date first written above.

 

  NORWEGIAN CRUISE LINE HOLDINGS LTD.         By: /s/ Kevin M. Sheehan     Name:
Kevin M. Sheehan     Title: President and Chief Executive Officer

 



 

